In the Supreme Court of Georgia



                                    Decided:    April 22, 2014


           S13Y1600. IN THE MATTER OF DALE A. CALOMENI.

      PER CURIAM.

      The Court having reviewed the Petition for Termination of Disciplinary

Suspension submitted by the Office of the General Counsel of the State Bar of

Georgia, and it appearing that Dale A. Calomeni has complied with all of the

conditions for reinstatement following his suspension by this Court, see In the

Matter of Calomeni, 293 Ga. 673 (748 SE2d 926) (2013), it is hereby ordered

that Dale A. Calomeni be reinstated to the practice of law in the State of

Georgia.

      Reinstated. All the Justices concur.